Title: From John Adams to Mercy Otis Warren, 29 May 1789
From: Adams, John
To: Warren, Mercy Otis


          
            Madam—
            New york May 29th 1789—
          
          A little before my departure from Braintree I received your favour inclosing a letter from Mrs Walker. last night I received that of the 7th May There was no necessity of any apology for writing to me after so long a correspondence there has never been on my part any failure of friendship to Mr Warren or yourself— you are very much mistaken in your opinion of my situation. I have neither reached the Acma of Applause nor am I in an a situation to establish my Family or assist my Friends. I am and have been extremely mortified from my first arrival in America, to hear from all Quarters the unpopularity of my Friend Warren and his family—whom I was formerly accustomed to hear spoken of with affection and Respect by all— It is not my fault to have listened to the uninterrupted Ebulitions of the public Wrath. for I must have been wholly out of Society not to have heard them, and they hurt my heart much too intimately not to make a deep impression. No doubt there have been many and great exaggerations and misrepresentations. But one thing is indubitable that G Warren did differ for a time from all his Friends, and did countenance measures that appear to me as they did to those Friends extremely pernicious— You are pleased to say Madam that you are sure of my Patronage for certain purposes— in the first place I have no patronage in the next neither your Children nor my own would be sure of it if I had it. beyond my own clear Conviction of the public Good I should bely the whole coure of my public and private Conduct and all the Maxims of my Life if I should ever consider public Authority entrusted to me to be made subservient to my private Views or those of my Family or Friends— The Friendship between Genl Warren and me began and has continued in different principles—
          No man knows better than I do that time will make curious disclosures. I should not be astonished to find Incendiaries who fomented the discontents among the Insurgents of Massachusetts in a Class the least suspected by the World— From my earliest youth I have been perfectly aware that the popular Voice is fluctuating & that human affairs are full of Vicissitudes— I have long contemplated in many very solemn hours the Injustice—Ingratitude and Abuse experienced by myself—and it would be no surprize to me if my latter end should be as melancholly an instance of popular mutability as the annals of Anarchy ever exhibited to the World if this should

            happen to me or to others it will wholly be owing to the ignorance of the great Rulers leaders in the Revolution of the Nature of Government and their Obstinacy in refusing to learn it. But enough and too much of this— You have not informed me Madam what particular View you have for Mr Warren or your Sons— The Candidates are very numerous and equally importunate I must say to you as to every one else. I am not the Person to apply to The Constitution has wisely made the President the Judge in the first instance of the pretensions of all— Every application must be made to him and it ought to be made in writing— With my sincer Respects to Mr Warren— / I am Madam yr Friend and humble Servant
          
            J Adams—
          
        